On September 20, 2001, the defendant was sentenced to Sixteen (16) years in the Montana Women's Prison, with four (4) years suspended for the offense of Negligent Homicide, a felony. For the use of a weapon during the commission of the offense, the defendant was sentenced to four (4) years in the Montana Women's Prison, to be served consecutively with the term imposed for the commission of the crime.
On October 11, 2002, the defendant's application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
*49The defendant was present and was represented by Roberta Drew. The state was not represented.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that she understood this and stated that she did not wish to proceed.
Therefore, it is the unanimous decision of the Sentence Review Division that the application for review of sentence shall be dismissed.
Done in open Court this 11th day of October, 2002.
DATED this 24th day of October, 2002.
Chairman, Hon. David Cybulski; Member, Hon. Katherine R. Curtis and Member, Hon. Marc Buyske.